DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 7/11/2022 have been entered.  In the amendment, claims 1 and 11 have been amended. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 6-10, filed 7/11/2022, with respect to the rejections of claims 1-11 under 35 U.S.C. 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-11 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a detection device for a motor vehicle for detecting a distance of an object in a surrounding region of the motor vehicle from the motor vehicle, the detection device comprising: an emitting unit that emits a light beam and scans the surrounding region by orienting the light beam along predetermined emission angles; and a receiving unit having at least two receiving elements that receives a part of the light beam reflected on the object, detects the distance on the basis of a duration between the emission of the light beam and the reception of the reflected part of the light beam, detects a reception angle, at which the reflected part of the light beam from the surrounding region is incident on the receiving unit, wherein the reception angle corresponds to an emission angle of the predetermined emission angles of the light beam, detects a deviation between the emission angle of the light beam and the reception angle of the reflected part of the light beam corresponding to the emission angle, determines a probability for a plausibility of detecting the distance on the basis of said duration, and activates, in response to the probability being less than a predetermined limiting value, the emitting unit to emit the light beam again at the emission angle corresponding to the reception angle. 
Independent claim 11 recites a method for detecting a distance of an object in a surrounding region of a motor vehicle from the motor vehicle, the method comprising:
emitting a light beam by an emitting unit; and scanning the surrounding region by orienting the light beam along predetermined emission angles; receiving a part of the light beam reflected on the object by at least two receiving elements of a receiving unit; detecting the distance on the basis of a duration between the emission of the light beam and the reception of the reflected part of the light beam; detecting a reception angle at which the reflected part of the light beam is incident from the surrounding region on the receiving unit, wherein the reception angle corresponds to an emission angle of the predetermined emission angles of the light beam; detecting a deviation between the emission angle of the light beam and the reception angle of the reflected part of the light beam corresponding to the emission angle, by the receiving unit determining a probability for a plausibility of detecting the distance on the basis of said duration; and activating, in response to the probability being less than a predetermined limiting value, the emitting unit to emit the light beam again at the emission angle corresponding to the reception angle. 
The claimed limitations, as recited in combination in independent claim 1, in particular, “wherein the reception angle corresponds to an emission angle of the predetermined emission angles of the light beam”, “determines a probability for a plausibility of detecting the distance on the basis of said duration”, and “activates, in response to the probability being less than a predetermined limiting value, the emitting unit to emit the light beam again at the emission angle corresponding to the reception angle”, and as recited in combination in independent claim 11, in particular, “wherein the reception angle corresponds to an emission angle of the predetermined emission angles of the light beam”, “determining a probability for a plausibility of detecting the distance on the basis of said duration”, and “activating, in response to the probability being less than a predetermined limiting value, the emitting unit to emit the light beam again at the emission angle corresponding to the reception angle”, are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Smits (US 2016/0041266), teaches 
a detection device for a motor vehicle for detecting a distance of an object in a surrounding region of the motor vehicle from the motor vehicle, the detection device comprising: an emitting unit that emits a light beam and scans the surrounding region by orienting the light beam along predetermined emission angles; and a receiving unit having at least two receiving elements that receive a part of the light beam reflected on the object, detect the distance on the basis of a duration between the emission of the light beam and the reception of the reflected part of the light beam, and detect a reception angle, at which the reflected part of the light beam from the surrounding region is incident on the receiving unit 
and 
a method for detecting a distance of an object in a surrounding region of a motor vehicle from the motor vehicle, the method comprising: emitting a light beam by an emitting unit; scanning the surrounding region by orienting the light beam along predetermined emission angles; receiving a part of the light beam reflected on the object by at least two receiving elements of a receiving unit; detecting the distance on the basis of a duration between the emission of the light beam and the reception of the reflected part of the light beam; and detecting a reception angle at which the reflected part of the light beam is incident from the surrounding region on the receiving unit. 
Another prior art reference, Tohme et al. (DE 112014001391, see English translation listed in PTO-892, attached to Office Action dated 4/11/2022) teaches how multiple path propagation in scanner measurements leads to variations between the transmission angle of the light beam and the reception angle of the reflected component of the light beam corresponding to the transmission angle, in particular mentioning that directly reflected light and light which is first scattered and then reflected at another point will lead to the formation of two centroids of an area on the photosensitive arrangement, the observation of which is "a good indicator for the presence of multiple-path interference". 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations, as recited in combination in independent claim 1, in particular, “wherein the reception angle corresponds to an emission angle of the predetermined emission angles of the light beam”, “determines a probability for a plausibility of detecting the distance on the basis of said duration”, and “activates, in response to the probability being less than a predetermined limiting value, the emitting unit to emit the light beam again at the emission angle corresponding to the reception angle”, and as recited in combination in independent claim 11, in particular, “wherein the reception angle corresponds to an emission angle of the predetermined emission angles of the light beam”, “determining a probability for a plausibility of detecting the distance on the basis of said duration”, and “activating, in response to the probability being less than a predetermined limiting value, the emitting unit to emit the light beam again at the emission angle corresponding to the reception angle”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645